Citation Nr: 1542874	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  14-09 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1974 to January 1976.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri.


FINDINGS OF FACT

1.  The evidence is at least in relative equipoise as to whether the Veteran's current bilateral hearing loss is related to noise exposure during active duty.

2.  The evidence is at least in relative equipoise as to whether the Veteran's tinnitus is related to noise exposure during active duty.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309, 3.385 (2015).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A.                   § 1110, 1131, 5103A, 5107; 38 C.F.R. § 3.303, 3.304, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants entitlement to service connection for bilateral hearing loss and tinnitus.  Therefore, no discussion of the VA's duty to notify or assist is necessary.  
Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303.  Establishing service connection generally requires medical, or in certain circumstances, lay evidence of 1) a current disability; 2) an in-service incurrence or aggravation of a disease or injury; and 3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. §3.303(b).  The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. §3.303(b) applies only to chronic diseases listed in 38 C.F.R. §3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  

The Veteran asserts that he has bilateral hearing loss and tinnitus as a result of acoustic trauma during active duty.  He contends that while he was employed as a military transport operator he was in the presence of loud diesel motors and exhaust, and that he drove around tanks and airports.  According to the Veteran, he began experiencing symptoms of tinnitus during active duty and he has continued to experience similar symptoms since his separation from service.  After leaving the military the Veteran worked at a Chrysler plant for 29 years, but he noted that he worked in an office setting for most of that time.  He also indicated that when he went to the body shop he wore hearing protection.  The Veteran denies having any occupational or recreational noise exposure since separation from service.  

As it pertains to a hearing loss disability, a January 2011 VA examination report reflects a diagnosis of bilateral sensorineural hearing loss that meets VA criteria for disability during the pendency of the appeal.  As such, the Board finds the evidentiary requirement of demonstrating a current disability has been satisfied.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

As it pertains to a tinnitus disability, the Board notes that lay testimony is competent to establish the presence of observable symptomology and "may provide sufficient support for a claim of service connection." Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The presence of tinnitus is readily identifiable by its features, and, thus, is capable of lay observation by the Veteran.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  As such, the Board finds the Veteran has established a current disability of tinnitus for purposes of service connection.  

With respect to an in-service event or injury, the Veteran's service treatment records do not show any complaints of or treatment for bilateral hearing loss or tinnitus, and there is no evidence of a diagnosis of bilateral hearing loss or tinnitus during active duty.  However, the Veteran's DD-214 reflects that his military occupational specialty was a military transport operator.  The Veteran reports that this position required him to be around large trucks, tanks, and airplanes.  As such, the VA has conceded exposure to excessive noise.  Accordingly, the Board finds that the Veteran has established an in-service event for purposes of determining service connection for hearing loss and tinnitus.  

As there is evidence of current disabilities and an in-service event or injury, the remaining element required to establish service connection is a nexus between the current disabilities and the in-service event or injury.  Here, there are conflicting medical opinions.  The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the Court has held that the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993).  

Upon review, the Board finds the clinical evidence is at least in relative equipoise as to whether the Veteran's current bilateral hearing loss and tinnitus are related to noise exposure during active duty.  In January 2011, the Veteran underwent VA examination and the VA audiologist opined that the Veteran's hearing loss and tinnitus are not as least as likely as not related to his military service due to the fact that the Veteran's hearing was normal upon separation.  In an addendum opinion in March 2014, the VA audiologist clarified that studies have indicated that there is no scientific basis on which to conclude that a hearing loss that appeared many years after noise exposure could be causally related to that noise exposure if hearing was normal immediately after the exposure.  The VA audiologist noted that because the Veteran reported to the examiner that he first noticed his tinnitus almost 30 years after separation from service, it was more likely that the Veteran's hearing loss and tinnitus were related to occupational noise exposure by working on assembly at Chrysler.  

Conversely, in September 2011 the Veteran was examined by a private audiologist, Dr. C. Edwards.  Dr. Edwards' report described the Veteran's service and medical history.  The report noted that the Veteran began experiencing occasional ringing in his ears during active duty.  Dr. Edwards noted that the Veteran did work for Chrysler after leaving military service, but reported that his work did not involve exposure to loud machinery without hearing protection.  Although the Veteran's hearing testing was within normal limits bilaterally on entrance to and separation from service, Dr. Edwards indicated that, based on histopathology literature, outer hair cell damage in the cochlea occurs prior to an individual ever showing a threshold shift on an audiogram.  Therefore, Dr. Edwards opined that based on the history of these impairments and the result of the hearing examination, it was more likely than not that the Veteran's bilateral hearing loss is related to his military noise exposure, although it may have worsened as a civilian.  Additionally, Dr. Edwards referred to medical literature while noting that the cause of tinnitus can usually be determined by finding the cause of any coexisting hearing loss, and that the Veteran's tinnitus can as likely as not be attributed to the same etiology as his hearing loss, in-service exposure to noise.  

The two medical opinions in the record are of equal value.  Both were provided by an audiologist and both provide a rationale for the opinion.  The Board finds no reason to weigh one opinion more than the other.  Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's bilateral hearing loss and tinnitus are related to in-service noise exposure.  As such, service connection for bilateral hearing loss and tinnitus is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


